Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  152448 & (133)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 152448
                                                                    COA: 317892
                                                                    St. Clair CC: 10-002936-FC
  TIA MARIE-MITCHELL SKINNER,
            Defendant-Appellee.

  _____________________________________/

          On order of the Court, the joint motion for immediate consideration is GRANTED
  in part. The application for leave to appeal the August 20, 2015 judgment of the Court of
  Appeals is considered, and it is GRANTED. The parties shall address whether the
  decision to sentence a person under the age of 18 to a prison term of life without parole
  under MCL 769.25 must be made by a jury beyond a reasonable doubt, see Apprendi v
  New Jersey, 530 U.S. 466, 476; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), in light of
  Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016), and Miller
  v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012).

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Hyatt (Docket No.
  153081).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
         a0117
                                                                               Clerk